DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.

Regarding Claim 1, the applicant has amended the Claim language to recite that the hydraulic model solves conservation of mass and energy equations and uses input parameters specifying a physical geometry of the WDS and specifying selected system values, including system user withdrawals, for calculating expected pressures in the WDS. Examiner respectfully disagrees. Peleg discloses The predictor and anomaly detectors represented by element 909 determine whether or not the values are unsupported by other network meters. For example, conservation of mass may indicate that the reading at a first flow meter must be greater than the reading at a second flow meter downstream of it, or the sum of several other meter readings. If such "impossible" values are found, the system proceeds to step 910 and issues a faulty meter event (Col. 20, lines 1-8). Regarding the limitation “including system user withdrawals”, Cussonneau et al. teaches “The inputs and outputs at the nodes are defined by the consumptions or injections of water at every node of the graph. They typically represent the individual consumptions of the users of the water distribution system, and the injection of water from water inlet into the system” ([0072]). It is for these reasons, the examiner maintains the rejection. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 through 7, 9, 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Regarding Claim 1, the applicant discloses the limitation “locating and repairing the pipe burst.” The Examiner was unable to find any support within the specification for this limitation and is therefore deemed new matter. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 7, 9, and 11 through 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method for detecting an anomalous event occurring in a water distribution system (WDS) equipped with a SCADA system and an AMI system, comprising: receiving periodic hydraulic measurements from at least one hydraulic meter located at each of a selected number of end user premises in the WDS, the at least one hydraulic meter including a pressure meter, wherein receiving the periodic hydraulic measurements includes receiving the periodic hydraulic measurements from the SCADA system and from the AMI system, the periodic hydraulic measurements including measurements of water usage at the end user premises; and based at least in part on the hydraulic measurements and a hydraulic model of the WDS, determining when an anomalous event occurs in the WDS, wherein the hydraulic model solves conservation of mass and energy equations and uses input parameters specifying a physical geometry of the WDS and specifying selected system values, including system user withdrawals, for calculating expected pressures in the WDS, wherein the anomalous event is a pipe burst; and locating and repairing the pipe burst. The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “receiving periodic hydraulic measurements from at least one hydraulic meter located at each of a selected number of end user premises in the WDS (Examiner’s Note: A mere data gathering step); determining when an anomalous event occurs in the WDS (analysis and determination based upon comparison)”, both of which can be performed in the human mind, are treated as belonging to mental process grouping. 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims lack additional elements to integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
The claim limitation “locating and repairing the pipe burst” according to the MPEP 2106.05 (a)(i) & (iv) does not qualify as significantly more with respect to additional elements. A relevant example includes “adding the words "apply it" (or an equivalent, specifically, in this case, “locate and repair it”) with the judicial exception, or mere instructions to implement an abstract idea on a computer” as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984. An additional example includes: generally linking the use of the judicial exception to a particular technological environment or field of use as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010).
However, as discussed in the previous office action, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis).	
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2 through 7 and 9 through 16 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 7, 9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Peleg et al. (US Patent 7920983, herein referred to as Peleg), in view of Jung et al. (Optimal Node Grouping for Water Distribution System Demand Estimation, MDPI, Water (2016), 8, pg. 160), herein referred to as Jung) and Cussonneau et al. (US20190004484A1, herein referred to as Cussonneau).


Regarding Claim 1, Peleg teaches: A method for detecting an anomalous event occurring in a water distribution system (WDS) equipped with a SCADA system (Col. 2, lines 12-26; Col. 7, lines 19-39), comprising: receiving periodic hydraulic measurements from at least one hydraulic meter located at each of a selected number of end user premises in the WDS (Col. 7, lines 19-39; Fig. 1; Fig. 12-15), the at least one hydraulic meter including a pressure meter (Col. 7, lines 19-39); and based at least in part on the hydraulic measurements and a hydraulic model of the WDS, determining when an anomalous event occurs in the WDS (Fig. 1-3, 8 ,12-15), wherein the hydraulic model solves conservation of mass and energy equations (Col. 20, lines 1-8) and uses input parameters specifying a physical geometry of the WDS and specifying selected system values for calculating expected pressures in the WDS ((15), (19), (23), and Fig. (1-3)), wherein the anomalous event is a pipe burst (Col. 6, lines 19-46); and locating and repairing the pipe burst (Col. 12, lines 50-67 - Col. 13, lines 1-26) (Examiner’s Note: Although the specification does not state the locating and repairing of the pipe burst, the action of locating and repair is inherent).
Peleg fails to specifically teach an AMI system (Examiner’s Note: Although Peleg doesn’t specifically teach on AMI, he does disclose continuous time-dependent meter data and the ability to analyze data in areal time from a meter, all of which are inherent characteristics of AMI). Peleg also fails to disclose including system user withdrawal. However, in a related field Jung teaches: an AMI system (pg. 2, Para 1, pg. 15, Para 2, pg. 16, Para 2). Jung fails to specifically disclose the inclusion of system user withdrawal. However, in a related field, Cussonneau teaches including system user withdrawal [0072]. Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peleg to incorporate the teachings of Jung and Cussonneau by including: AMI system and system user withdrawal in order to provide analyze data in real time and accurately determine an anomaly.
Regarding Claim 2, the combination of the above references teach: The method of claim 1, further comprising performing functional data analysis (FDA) to generate an FDA model characterizing the received hydraulic measurements when obtained under normal operating conditions of the WDS, wherein determining when an anomalous event occurs is also based at least in part on the FDA model (Col. 22, lines 52-60, Peleg; pg. 15, Section 5, Para 2, Jung). 

Regarding Claim 3, the combination of Peleg and Jung teach: The method of claim 2, wherein performing FDA to generate an FDA model (Col. 22, lines 52-60, Peleg; pg. 15, Section 5, Para 2, Jung), but doesn’t specifically teach selecting parameters for use in the FDA model based on the hydraulic model. 
However, in a related field, Cussonneau teaches (Fig. 4, (290)) includes selecting parameters (220, 410) for use in the FDA model (Fig. 4, (270)) based in part on the hydraulic model of the WDS (Fig. 4 (211), Fig. 5-6, & 8, Cussonneau). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peleg and Jung to incorporate the teachings of Cussonneau by including: the selection of parameters in order to filter and acquire a specific type of data.
	Regarding Claim 4, The combination of the above references teach: The method of claim 2, wherein performing FDA to generate an FDA model (Col. 22, lines 52-60, Peleg; pg. 15, Section 5, Para 2, Jung), but doesn’t specifically teach includes tuning parameters used in the FDA model based in part on the hydraulic model of the WDS.
However, in a related field, Cussonneau teaches tuning parameters used in the FDA model based in part on the hydraulic model of the WDS (Fig. 4, (211, 270, and 271), Fig. 5, 6, Cussonneau). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peleg and Jung to incorporate the teachings of Cussonneau by including: the tuning of parameters in order to filter and acquire a specific type of data.

Regarding Claim 6, The combination of the above references teaches all of the method of claim 2 to include an FDA (Col. 22, lines 52-60, Peleg; pg. 15, Section 5, Para 2, Jung), but fails to specifically disclose wherein the FDA employs a technique to characterize the received hydraulic measurements selected from the group including wavelets, Fast Fourier Transform (FFT) analysis and polynomial functions. However, in a related field, Cussonneau teaches employs a technique to characterize the received hydraulic measurements selected from the group including wavelets, Fast Fourier Transform (FFT) analysis and polynomial functions ([0134], Cussonneau). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peleg and Jung to incorporate the teachings of Cussonneau by including: the characterization of hydraulic measurements via Fourier Transforms in order to simplify analysis of the acquired data and the identification of an anomaly. 

Regarding Claim 7, Peleg further teaches: The method of claim 2, wherein determining that an anomalous event has occurred includes generating predicted hydraulic values at selected locations in the WDS from the FDA model and comparing the predicted hydraulic values to measured hydraulic values (Col. 18, lines 25-39).
Regarding Claim 9, the combination of the above references teaches all of the method of claim 1, but fails to teach: further comprising determining a location at which the anomalous event has likely occurred based on the hydraulic model and the hydraulic measurements. 
However, in a related field, Cussonneau teaches: further comprising determining a location at which the anomalous event has likely occurred based on the hydraulic model and the hydraulic measurements. (Fig. 4, [0097], Cussonneau). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peleg and Jung to incorporate the teachings of Cussonneau by including: determining a location at which the anomalous event has likely occurred based on the hydraulic model and the hydraulic measurements in order to reduce the amount of damage caused by the event and cost associated with said damage. 

Regarding Claim 11, Peleg further teaches: The method of claim 1 wherein the selected number of end user premises equipped with a pressure meter is a proper subset of all end user premises in the WDS (Col. 6, lines 52-67, Col. 7, lines 1-3).
Regarding Claim 12, Peleg further teaches: The method of claim 1 wherein the hydraulic meter located at least some of the end user premises include a pressure meter and a flow meter such that the received hydraulic measurements include pressure and water flow measurements (Col. 7, lines 19-39).
Regarding Claim 13, Peleg further teaches: The method of claim 1 wherein determining when an anomalous event occurs in the WDS includes determining in real-time when an anomalous event occurs in the WDS (Fig. 10; Col. 20, lines 22-34).
Regarding Claim 14, the combination of the above references teaches obtaining hydraulic measurements and an FDA model (Col. 22, lines 52-60, Peleg; pg. 15, Section 5, Para 2, Jung), but fails to specifically teach determining a mean residual value. 
However, in a related field, Cussonneau teaches: determining, for each hydraulic measurement, a mean residual value that is defined as a difference between a value of a hydraulic measurement and a mean predicted value for the hydraulic measurement calculated from the FDA model ([0133], Cussonneau). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peleg and Jung to incorporate the teachings of Cussonneau by including: determining, for each hydraulic measurement, a mean residual value in order to better analyze, correlate and identify an anomalous event. 
Regarding Claim 15, Peleg further teaches: The method of claim 14 further comprising identifying a pattern in a number of hydraulic meters that indicate an occurrence of a decrease in the mean residual value and determining that an anomalous event has occurred based at least in part on the pattern (Col. 15, Lines 15-63, Col. 3, lines 12-26, Col. 4, lines 32-60, Peleg).

Regarding Claim 16, Peleg further teaches: The method of claim 7 wherein determining when an anomalous event occurs in the WDS includes determining that a cluster of hydraulic meters within a defined spatial location provide hydraulic values that deviate from the predicted hydraulic values (Col. 22, lines 4-67, Col. 23, lines 1-52).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Peleg, Jung and Cussonneau in view of Piller et al. (A hydraulic model for water distribution systems incorporating both inertia and leakage, Conference: Water Management Challenges in Global Change, Volume: 1/2, 2007, herein referred to as Piller).

Regarding Claim 5, the method of claim 2, the combination of Peleg, Jung and Cussonneau teach: the characterization of hydraulic measurements, but fail to teach the employment of spline functions to characterize those measurements. However, in a related field, Piller teaches: wherein the FDA employs spline functions to characterize the received hydraulic measurements (pg. 7, para 1, Fig. 4). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peleg and Jung to incorporate the teachings of Piller by including: characterization of hydraulic measurements using spline functions in order to easily interpret the data acquired by the meters to conclude whether or not an anomaly has occurred.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863     

/NATALIE HULS/Primary Examiner, Art Unit 2863